Exhibit 10.4

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

(BRAZIL)

This TRANSITION SERVICES AGREEMENT for Brazil (the “Agreement”) is entered into
as of July 31, 2014 among Paragon Offshore do Brasil Limitada, a company
organized under the laws of Brazil (“Limitada” or the “Service Provider”),
Paragon Offshore (Nederland) B.V., a company organized under the laws of the
Netherlands (“PONBV”), Paragon Offshore PLC, a public limited company registered
in England and Wales (“Paragon”), Noble Corporation, an exempted company limited
by shares incorporated and existing under the laws of the Cayman Islands (“Noble
Cayman”), Noble Dave Beard Limited, an exempted company limited by shares
incorporated and existing under the laws of the Cayman Islands (“NDBL”) and
Noble Drilling (Nederland) II B.V., a company organized under the laws of the
Netherlands (“NDNBV II”). Limitada, PONBV, Paragon, Noble Cayman, NDBL and NDNBV
II are sometimes hereinafter collectively referred to as the “Parties” and each
individually as a “Party.”

WHEREAS the current holding company of the Noble group of companies, Noble
Corporation PLC, a public limited company registered in England and Wales
(“Noble Parent”), will transfer ownership of the majority of its standard
specification drilling business to Paragon (such transfer, the “Separation”)
and, thereafter, will distribute all of the ordinary shares of Paragon to Noble
Parent’s shareholders (the “Distribution”);

WHEREAS, after the Separation, NDNBV II, NDBL, the owners of the Noble Rigs (as
defined below), Noble Cayman and Bully 2 (Switzerland) GmbH, a company organized
under the laws of Switzerland (“Bully 2 (Swiss)”), will each be indirect
wholly-owned subsidiaries of Noble Parent and Limitada and PONBV will each be
indirect wholly-owned subsidiaries of Paragon.

WHEREAS, prior to the Distribution, Limitada, as a wholly-owned indirect
subsidiary of Noble Parent, has provided certain local administrative,
maintenance and operational support services in Brazil in connection with the
performance of the Local Services Agreements (as defined below); and

WHEREAS, Noble Cayman, NDBL, NDNBV II, Bully 2 (Swiss) and the owners of the
Noble Rigs (as defined below) desire to ensure that the services continue to be
provided in respect of the Noble Rigs following the Distribution.

NOW, THEREFORE, in consideration of the premises and the agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined
elsewhere in this Agreement shall have the respective meanings given to such
terms in the Master Separation Agreement, dated on or about the date hereof,
between Noble Cayman and Paragon (the “Master Separation Agreement”). The
following terms shall have the meaning ascribed thereto for purposes of this
Agreement, including all Schedules hereto:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Allocated Shore-Based Costs” means the shore-based costs allocated for a Noble
Rig in accordance with the Allocation Method.

“Allocation Method” means for each day for which Services are provided under
this Agreement, the allocation of the total allocable at the time shore-based
costs among all of the Noble Rigs, other than the Noble Bully II, and any
Paragon rigs operating in Brazil (the “Aggregate Rigs”) based upon (i) first
allocating all amounts to the Noble Bully II as required under the Bully II
Shell Charter, and (ii) then allocating the remaining costs based upon each
other rig’s pro rata portion of such remaining costs based on the ratio of each
such rig to the number of Aggregate Rigs (other than the Noble Bully II), for
the avoidance of doubt, no shore-based costs that relate solely to Paragon Rigs
shall be allocated to the Noble Rigs.

“Brazilian Indirect Taxes” means any payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, currency transfer,
transfer import, export, value added or other similar taxes imposed by any
Governmental Authority in Brazil; provided that Brazilian Indirect Taxes shall
not include any income taxes.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions located in New York, New York or Rio de Janeiro, Brazil
shall be authorized or required by any Government Requirement to close.

“Customer Revenues” means all amounts paid during any calendar month with
respect to services provided on or after the Effective Date by (x) Petrobras or
Shell, as the case may be, under the Local Services Agreements or (y) any
customer under a New Local Services Agreement.

“Charters” means the Petrobras Charters, the Shell Charters and any New Noble
Charter.

“Client Debit Notes” means any client debit notes relating to expenses incurred
and eventually paid by Petrobras on behalf of the Noble Rigs under the Petrobras
Charters and the Petrobras Local Services Agreement.

“Delayed Accrued Expenses” means (i) all contingent liabilities, including any
third-party claims arising from the provision of the Services and any increase
in Brazilian Indirect Taxes resulting from an audit or assessment by a
Governmental Authority in Brazil, and (ii) Client Debit Notes.

 

2



--------------------------------------------------------------------------------

“Effective Date” means the Distribution Date.

“Employee Matters Agreement” means the Employee Matters Agreement, dated on or
about the date hereof, between Paragon and Noble Parent.

“Governmental Authority” means any instrumentality, subdivision, court,
administrative or other agency, commission, official or other authority of any
country or any state, province, prefect, municipality, locality or other
government or political subdivision thereof, or any governmental,
quasi-governmental or private body exercising any executive, regulatory, taxing,
importing or other governmental or quasi-governmental authority.

“Governmental Requirement” means at any time (i) any law, statute, code,
ordinance, order, rule, regulation, judgment, decree, injunction, writ, edict,
award, authorization or other requirement of any Governmental Authority in
effect at that time or (ii) any obligation included in any certificate,
certification, franchise, permit or license issued by any Governmental Authority
or resulting from binding arbitration, including any requirement under common
law.

“Late Interest Rate” means the lesser of (i) the one month LIBOR rate plus 2.00%
or (ii) the maximum rate of interest permitted to be charged by applicable
Governmental Requirements.

“Local Services Agreements” means the Petrobras Local Services Agreement, the
Shell Local Services Agreements and any New Local Services Agreement.

“New Local Services Agreements” means the local services agreements in respect
of a new Noble Rig brought into Brazilian waters during the terms of this
Agreement (excluding for the avoidance of doubt, the local services agreements
in respect of the Noble Dave Beard, the Noble Paul Wolff, the Noble Max Smith
and the Noble Bully II).

“New Noble Charter” means the charter in respect of a new Noble Rig brought into
Brazilian waters during the term of this Agreement (excluding for the avoidance
of doubt, the charters in respect of the Noble Dave Beard, the Noble Paul Wolff,
the Noble Max Smith and the Noble Bully II).

“Noble Group” means each direct or indirect Subsidiary of Noble Parent after the
Effective Date, including Noble Cayman, NDBL, Bully 2 (Swiss), the owners of the
Noble Rigs and NDNBV II.

“Noble Rig” means any drilling or other offshore oilfield rig owned by a
Subsidiary or Affiliate of Noble Parent and for which the Service Provider is
providing Services under this Agreement. At the date of this Agreement, such
Noble Rigs are the Noble Dave Beard, the Noble Paul Wolff, the Noble Max Smith
and the Noble Bully II.

“Non-Brazilian Rig Personnel” has the meaning set forth on Exhibit B.

“Non-Brazilian Rig Personnel Charge” has the meaning set forth on Exhibit B.

“Paragon Group” means each direct or indirect Subsidiary of Paragon after the
Effective Date, including Limitada and PONBV.

 

3



--------------------------------------------------------------------------------

“Payable Accrued Expenses” means all accrued expenses reflected on rig operating
statements for the Noble Rigs other than Delayed Accrued Expenses.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited liability partnership, trust, unincorporated
organization or association or a Governmental Authority.

“Petrobras” means Pertroleo Brasileiro S.A. and any of its subsidiaries which
are conducting operations in Brazil.

“Petrobras Charters” means (i) that certain Chartering Contract
No. 2050.0013073.05.2 by and between Petrobras and PONBV dated January 2, 2006,
as the same may be amended, restated or otherwise modified from time to time
(the “Dave Beard Charter”), and (ii) that certain Charter Contract
No. 101.2.038.97-5 by and between Petrobras and PONBV, dated July 2, 1997,
including all annexes thereto and as the same has been or may be amended,
restated or otherwise modified from time to time.

“Petrobras Local Services Agreement” means (i) that certain Provision of
Services Contract No. 2050.0013073.05.2 by and between Petrobras and the Service
Provider dated January 2, 2006, as the same may be amended, restated or
otherwise modified from time to time, and (ii) that certain Service Contract
No. 101.2.039.97-8 by and between Petrobras and the Service Provider, dated
July 2, 1997, including all annexes thereto and as the same has been or may be
amended, restated or otherwise modified from time to time.

“Regardless of Cause” means whether or not any Damages are asserted to have
arisen by virtue of tort (including negligence), gross negligence on the part of
the Party or other Person seeking indemnity, breach of statutory duty, breach of
contract (including breach of condition) or quasi-contract, strict liability,
misrepresentation, breach of any laws, regulations, rules or orders of any
Governmental Requirements or otherwise, on the part of the Party or other Person
seeking indemnity (or exclusion or limitation of liability).

“Service Recipient” means NDBL or NDNBV II, as applicable.

“Shell” means Royal Dutch Shell plc and any of its subsidiaries which are
conducting operations in Brazil.

“Shell Charters” means (i) that certain Contract No. 4610035274 for the charter
of the mobile offshore drilling unit Noble Max Smith by and between Shell Brasil
Petroleo Ltda. (“Shell Brasil”) and PONBV, dated May 8, 2012, which has been
duly assigned from PONBV to NDNBV II and as the same may be amended, restated or
otherwise modified from time to time, and (ii) that certain Contract
No. 4610032698 for the charter of the mobile offshore drilling unit Noble Bully
II by and between Shell Brasil and Bully 2 (Luxembourg) S.à r.l., dated
November 22, 2011, as the same may be amended, restated or otherwise modified
from time to time (the “Bully II Shell Charter”).

 

4



--------------------------------------------------------------------------------

“Shell Local Services Agreements” means (i) that certain Contract No. 4610035275
for the provision of services onboard the mobile offshore drilling unit Noble
Max Smith by and between Shell Brasil and the Service Provider, dated May 8,
2012, as the same may be amended, restated or otherwise modified from time to
time, and (ii) that certain Contract No. 4610032699 for the provision of
services onboard the mobile offshore drilling unit Noble Bully II by and between
Shell Brasil and the Service Provider, dated November 22, 2011, as the same may
be amended, restated or otherwise modified from time to time (the “Bully II
Shell Local Services Agreement”).

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or interests having by the terms thereof ordinary voting power to elect at least
a majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such specified Person or by any one or more of its
Subsidiaries, or by such specified Person and one or more of its Subsidiaries.

“Supervisory Employees” means any of the Paragon employees specified on Exhibit
F, or their respective successors.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated on or about the
date hereof, between Paragon and Noble Parent.

“Transition Services Agreement” means the Transition Services Agreement, dated
on or about the date hereof, between Paragon and Noble Cayman.

ARTICLE II

SERVICES

Section 2.1 Services. Subject to the terms and conditions of this Agreement, the
Service Provider agrees to provide or cause to be provided under this Agreement,
services in Brazil in support of the Noble Rigs, all as further set forth in
Exhibit A hereto. In addition, the Service Provider agrees to provide or cause
to be provided under this Agreement the services set forth in Exhibit B for rigs
outside of Brazil or with respect to rigs in transport described in Exhibit B.
At the request of the Service Recipient, the Service Provider also shall provide
the Services hereunder in respect of any additional Noble Rig operating under a
New Noble Charter. At all times during the performance of the Services, all
Persons performing such Services (including agents, temporary employees,
independent third parties and consultants) shall be construed as being
independent from the Noble Group, and no such Person shall be considered or
deemed to be an employee of any member of the Noble Group nor entitled to any
employee benefits of any member of the Noble Group as a result of this
Agreement. No actions of Service Provider employees who are solely associated
with the business of Paragon shall be included in the Services. All of such
services described in this Section 2.1 are collectively referred to herein as
the “Services”.

Section 2.2 Service Coordinators. Each of the Noble Group and the Paragon Group
will nominate a representative to act as the primary contact with respect to the
provision of the Services as contemplated by this Agreement (the “Service
Coordinators”). The initial Noble

 

5



--------------------------------------------------------------------------------

Group Service Coordinator shall be Ronald James and the initial Paragon Group
Service Coordinator shall be Rafael Andrade. Unless the Parties otherwise agree,
all notices and communications relating to this Agreement other than those
day-to-day communications and billings relating to the actual provision of the
Services shall be directed to the Service Coordinators in accordance with
Section 11.4 hereof. The Service Coordinators shall meet as expeditiously as
possible to resolve any dispute hereunder; and any dispute that is not resolved
by the Service Coordinators within forty-five (45) calendar days shall be
resolved in accordance with the dispute resolution procedures set forth in
Section 11.3. Each of the Noble Group and the Paragon Group may treat an act of
a Service Coordinator of the other Group which is consistent with the provisions
of this Agreement as being authorized by such other Group without inquiring
behind such act or ascertaining whether such Service Coordinator had authority
to so act; provided, however, that no such Service Coordinator shall have
authority to amend this Agreement. Unless otherwise provided herein, the Noble
Group and the Paragon Group shall advise each other promptly (in any case no
more than seven Business Days) in writing of any change in their respective
Service Coordinators, setting forth the name of the replacement, and stating
that the replacement Service Coordinator is authorized to act for such Group in
accordance with this Section 2.2, provided that any new or replacement Paragon
Group Service Coordinator shall be subject to the approval of the Noble Group
(such approval not to be unreasonably withheld).

Section 2.3 Third-Party Services. Without the prior written consent of the Noble
Group Service Coordinator, the Service Provider shall not have the right to hire
third-party subcontractors to provide all or part of any Service hereunder
unless (i) the service to be so subcontracted was previously performed by a
third-party prior to the Effective Date or (ii) the Paragon Group will also use
such third-party subcontractor to provide such service for its own rigs in
Brazil and the subcontracting will not increase the cost of the service to the
Noble Group. The Paragon Group Service Coordinator will provide to the Noble
Group Service Coordinator all reasonably requested information regarding any
such third-party subcontractors.

Section 2.4 Standard of Performance. The Services to be provided hereunder shall
be performed in accordance with good oilfield practice for offshore drilling and
at the higher of (i) the level and general degree of care provided when the
Service Provider and its Affiliates performed such Services within the Noble
Group organization prior to the Effective Date and (ii) any service levels
required under the Local Services Agreements. To the extent reasonably possible,
the Service Provider shall maintain the crews employed on the Noble Rigs that
provided the Services prior to the Effective Date; provided, however, that the
Service Provider shall be entitled to terminate any such employees that are a
part of such crews in its sole discretion. EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2.4, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED
(INCLUDING THE WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, SEAWORTHINESS OR CONFORMITY TO ANY REPRESENTATION OR
DESCRIPTION), ARE MADE BY THE SERVICE PROVIDER WITH RESPECT TO THE SERVICES
UNDER THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
GOVERNMENTAL REQUIREMENTS, ALL SUCH REPRESENTATIONS OR WARRANTIES ARE HEREBY
WAIVED AND DISCLAIMED, REGARDLESS OF CAUSE.

 

6



--------------------------------------------------------------------------------

Section 2.5 Service Boundaries and Scope. Except as otherwise provided in this
Agreement or a Schedule for a specific Service, the Service Provider shall be
required to provide, or cause to be provided, the Services only at the fixed
office locations from which the Services were provided prior to the Effective
Date and will not be required to open any additional offices. Except as
otherwise provided in this Agreement or a Schedule for a specific Service, in
providing, or causing to be provided, the Services, the Service Provider shall
not be obligated to maintain the employment of any specific employee. The
Service Recipient acknowledges (respectively on its own behalf and on behalf of
the other members of the Noble Group) that the employees of the Service Provider
or any other members of the Paragon Group who may be assisting in the provision
of Services hereunder are or may be at-will employees and, in any event, may
terminate or be terminated from employment with the Service Provider or any of
the other members of the Paragon Group providing Services hereunder at any time
for any reason. The Noble Group Service Coordinator may require, on behalf of
the Service Recipient, that any person providing Services to the Noble Group
under this Agreement (whether or not an employee of the Service Provider or any
other member of the Paragon Group) be replaced with another person reasonably
acceptable to the Noble Group Coordinator.

Section 2.6 Conflict with Laws; Business Ethics. Notwithstanding anything in
this Agreement to the contrary, (a) none of the Parties nor any Affiliate of any
Party shall be required to undertake any actions that would or may place such
Party or Affiliate in violation of any Governmental Requirements (including,
without limitation, the Foreign Corrupt Practices Act) and (b) the Service
Provider acknowledges receipt from the Service Recipient of Noble’s Code of
Business Conduct and Ethics (the “Business Code”), and the Service Provider
agrees to comply, and to cause any Affiliate or Permitted Subcontractor
performing any Services to comply, with the Business Code and other governance
or other policies of the Noble Group, as they may be amended from time to time,
throughout the Service Provider’s performance of the Services. The Service
Recipient agrees to notify the Service Provider in writing of any amendment or
modification of the Business Code and provide a copy of the same within three
(3) Business Days of such amendment or modification.

Section 2.7 Access. During the term of this Agreement and for a period of three
(3) years thereafter, (a) the Service Provider will provide, and cause any
Permitted Subcontractor to provide, the Service Recipient and its authorized
representatives such access to the Service Provider, any other member of the
Paragon Group and any Permitted Subcontractor, and their respective employees,
representatives, facilities, premises and other equipment and books and records
as the Service Recipient and its representatives may reasonably require in order
to, among other things, monitor the performance of the Services, verify the
calculations of the Charges (as defined below) and any other payments due to
Service Provider hereunder, verify compliance with the standards of conduct set
forth in Section 2.6 above; and (b) the Service Recipient will provide the
Service Provider and its authorized representatives such access to the Service
Recipient and any other member of the Noble Group and their respective
employees, representatives, facilities, premises, rigs and other equipment and
books and records as the Service Provider and its representatives may reasonably
require in order to perform the Services or fulfill their respective obligations
hereunder. The Parties agree that they will retain their books and records
during the period set forth in the first sentence of this Section 2.7 in order
to allow sufficient access to undertake any review pursuant to this Section 2.7
and to cause their document retention policies to be consistent with such
retention requirements.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CHARGES

Section 3.1 Charges. Charges for Services rendered under this Agreement will be
calculated in accordance with this Article and paid monthly in accordance with
Article IV. The Charges will consist of (a) charges calculated by reference to a
rig operating statement for each applicable Noble Rig, reflecting the contract
drilling and Allocated Shore-Based Costs for such Noble Rig during a calendar
month (which, for the avoidance of doubt, will not include any Delayed Accrued
Expenses) including the Payable Accrued Expenses for such calendar month (the
“Rig Invoices”) which will be in the form set forth in Exhibit C attached
hereto, and (b) the applicable Non-Brazilian Rig Personnel Charge for such
calendar month (collectively, the “Charges”). Subject to any adjustments
provided for in this Agreement, the Service Provider shall be entitled to retain
any Customer Revenues paid under the Local Services Agreements. The Charges with
respect to each Noble Rig for any calendar month will equal the excess of
(A) one hundred six percent (106%) of the total amount reflected on the
applicable Rig Invoice less (B) Customer Revenues received with respect to such
Noble Rig during such calendar month (as so calculated, the “Noble Rig Monthly
Charges”). The Charges with respect to any applicable Non-Brazilian Rig
Personnel Charges for any calendar month will equal one hundred six percent
(106%) of the Non-Brazilian Rig Personnel Charges for such calendar month (as so
calculated, the “Other Rig Monthly Charges” and, together with the Noble Rig
Monthly Charges, the “Monthly Charges”). For the avoidance of doubt, (i) no
Charges relating to any services provided with respect to periods prior to the
Effective Date will be passed through under this Agreement and (ii) Noble shall
not be responsible for any costs or expenses related to the termination of any
Paragon employees. In the event that the Noble Dave Beard enters a shipyard
prior to the assignment of the Dave Beard Charter from PONBV to NDNBV II, PONBV
shall enter into any shipyard contract reasonably requested by Noble Cayman and
shall pass through all costs under such contract to the Service Recipient as
Charges pursuant to this Agreement. For any shipyard contract entered into
pursuant to this Section 3.1, the Parties will cooperate to ensure that such
shipyard contract provides indemnification obligations on substantially the same
terms as those provided in Article VIII of this Agreement.

Section 3.2 Taxes. The contract drilling and shore-based costs reflected on the
Rig Invoices for any calendar month shall include all Brazilian Indirect Taxes
(grossed-up for any incremental indirect taxes as a result of the reimbursement)
imposed on the Service Provider or its Affiliates to the extent such Taxes
accrue in such month and are attributable to the performance of the Services or
receipt of the Charges, but shall in no case include (i) any Brazilian Indirect
Taxes allocable to Noble under Article II of the Tax Sharing Agreement or
(ii) any Brazilian Indirect Taxes that are Delayed Accrued Expenses.

ARTICLE IV

PAYMENT

Section 4.1 Payment Matters. The Monthly Charges shall be invoiced monthly,
within fifteen (15) days after the end of the applicable month, in arrears in a
single statement for each applicable Noble Rig and separate statements for any
Non-Brazil Rig Personnel Charges (each a “Monthly Statement” and, collectively,
the “Monthly Statements”) prepared by the Service Provider or an Affiliate and
shall be in the form set forth in Exhibit D hereto. Service

 

8



--------------------------------------------------------------------------------

Recipient (as specified in the applicable Monthly Statement) shall pay the
amount set forth in the applicable Monthly Statement to a Paragon Group entity
designated by the Paragon Group Service Coordinator in the applicable invoice
(which shall initially be PONBV or Limitada, as applicable) no later than thirty
(30) days after the Noble Group’s receipt of such Monthly Statement (each date
of such payment, a “Monthly Payment Date”). Each Monthly Statement shall set
forth in reasonable detail, for the calendar month covered by such Monthly
Statement: (i) the applicable Rig Invoice for such calendar month, (ii) any
applicable credit or debit for exchange rate differences in respect of the
preceding Monthly Statement and (iii) any Advance Amounts received with respect
to such calendar month (as defined below) that are to be credited against the
Monthly Charges. In addition, a Monthly Statement shall be provided that
includes an invoice for any applicable Non-Brazil Rig Personnel Charges for such
calendar month. All amounts shown on the Monthly Statements will be denominated
in Brazilian Reals and paid in either Brazilian Reals or US Dollars, at the
Service Recipient’s option, by wire transfer of immediately available funds. If
payment is made in US Dollars, the Service Provider shall, or shall cause, all
amounts received in payment to be to be converted into Brazilian Reals within
three (3) Business Days of receipt of the payment. To the extent that the Real
to Dollar conversion rate on the date the Service Provider converts the
applicable payment into Brazilian Reals differs from the conversion rate on the
applicable Monthly Payment Date, the Service Provider shall reflect such
difference as an additional charge (if the value of the Real against the Dollar
rises) or credit (if the value of the Dollar against the Real rises), as the
case may be, on the following month’s Monthly Statement; provided, however, that
the Service Provider will not be entitled to add any additional charges (if
applicable) in respect of any conversion rate differences on the following
Monthly Statement if the Service Provider has not converted the applicable
payment into Brazilian Reals within the time set forth herein and, in the event
that such conversion would have resulted in a positive adjustment for the Noble
Group, the Noble Group will be entitled to a credit or refund (as applicable) as
if the Service Provider had converted the applicable payment within the allotted
time.

The Service Provider will provide Noble Cayman with a funding request every two
weeks on the applicable Monday (the “Advance Requests”) for reasonably projected
cash needs for the Services to be provided in the following two weeks with
respect to each Noble Rig (the “Advance Amounts”). All amounts shown on the
Advance Requests will be denominated in Brazilian Reals and Noble Cayman shall
cause such amounts to be paid in either Brazilian Reals or US Dollars, at Noble
Cayman’s option, by wire transfer of immediately available funds within three
(3) Business Days of receipt of such Advance Request (each date of such payment,
an “Advance Payment Date”). If payment is made in US Dollars, the Service
Provider shall, or shall cause, all amounts received in payment to be to be
converted into Brazilian Reals within three (3) Business Days of receipt of the
payment. To the extent that the Real to Dollar conversion rate on the date the
Service Provider converts the applicable payment into Brazilian Reals differs
from the conversion rate on the applicable Advance Payment Date, the Service
Provider shall reflect such difference as an additional charge (if the value of
the Real against the Dollar rises) or credit (if the value of the Dollar against
the Real rises), as the case may be, on the subsequent Advance Request;
provided, however, that the Service Provider will not be entitled to add any
additional charges (if applicable) in respect of any conversion rate differences
on the subsequent Advance Request if the Service Provider has not converted the
applicable payment into Brazilian Reals within the time set forth herein and, in
the event that such conversion would have resulted in a positive adjustment for
the Noble Group, the Noble Group will be entitled to a

 

9



--------------------------------------------------------------------------------

credit or refund (as applicable) as if the Service Provider had converted the
applicable payment within the allotted time. In the event any Advance Amounts
received by the Service Provider or any amounts collected under the Local
Services Agreements that relate to periods prior to the Effective Date were in
excess of the amounts needed by the Service Provider for such periods, Noble
Cayman may, in its sole discretion, require the Service Provider to offset such
amounts against the Charges to be paid hereunder in the next applicable Monthly
Statement or promptly refund such amounts.

Each Rig Invoice shall reflect any Delayed Accrued Expenses with respect to the
applicable Noble Rig, but such amounts shall only be payable by the Noble Group
pursuant to Section 4.2.

Section 4.2 Delayed Accrued Expenses and Payable Accrued Expenses.

Upon payment of any Delayed Accrued Expenses by the Service Provider, the
Service Provider shall invoice Noble Cayman providing reasonable evidence of the
payment by the Service Provider of such Delayed Accrued Expenses. Noble Cayman,
or its applicable Affiliate, shall pay the amount set forth in such invoice no
later than thirty (30) days after Noble Cayman’s receipt of such invoice. Ninety
(90) days following the exit of each Noble Rig from Brazilian waters and upon
the termination of this Agreement, Paragon shall credit on the next following
invoice for the other Noble Rigs still in Brazil (or refund, as applicable) the
Noble Group for any Payable Accrued Expenses that any member of the Noble Group
has paid to the Service Provider but that the Service Provider has not actually
paid. Such credit or refund shall be without prejudice to the Service Provider’s
right to indemnity with respect to any future payment of the liability
associated therewith.

Section 4.3 Payment Procedures.

Any amount due from the Service Recipient under this Agreement that is not paid
in full on or before the date such payment is due will incur a delayed payment
charge on the unpaid amount from the original due date until the date paid at a
per annum rate of interest equal to the Late Interest Rate.

In the event there is any dispute with respect to a Monthly Statement, the
Service Recipient shall make the payment for all non-disputed amounts in
accordance herewith. The Service Recipient will be entitled to withhold any
disputed amounts without interest until such dispute is resolved and the Service
Provider shall continue to provide the Services during the pendency of any
dispute. When such dispute is resolved, the Service Provider will issue a
credit/debit memo in accordance with the outcome of the dispute resolution.

Except as provided on Exhibit D, the Service Recipient shall be responsible for
all transfer taxes, excises, fees or other charges (including any sales, use,
goods and services, value added or similar taxes) imposed or assessed on the
Service Recipient or its Affiliates on payments made pursuant to this Agreement.
The Service Recipient shall be entitled to deduct and withhold taxes required by
any Governmental Requirements to be withheld on payments made pursuant to this
Agreement. To the extent any amounts are so withheld, the Service Recipient
shall (i) pay, in addition to the amount otherwise due to the Service Provider
under this

 

10



--------------------------------------------------------------------------------

Agreement, such additional amount as is necessary to ensure that the net amount
actually received by the Service Provider will equal the full amount the Service
Provider would have received had no such deduction or withholding been required,
(ii) pay such deducted and withheld amount to the proper Governmental Authority,
and (iii) promptly provide to the Service Provider evidence of such payment to
such Governmental Authority.

ARTICLE V

TERM, DISCONTINUATION OF SERVICES

Section 5.1 Term. The term of this Agreement shall commence on the Effective
Date and shall continue in force until the last to occur of (i) the expiration
of the term of the last of the Petrobras Local Services Agreements (without
giving effect to any extensions of the term of such agreements following the
date of this Agreement), (ii) the expiration of the term of the last of the
Shell Local Services Agreements (without giving effect to any extensions of the
term of such agreements following the date of this Agreement), (iii) the end of
any period of time required to complete the export or transition to the next
contract of any Noble Rig after the termination of the Petrobras Local Services
Agreement or the Shell Local Services Agreement, as applicable (the “Termination
Date”). The Noble Group may terminate any Services provided by Non-Brazilian Rig
Personnel at any time upon thirty (30) days advance written notice to the
Service Provider. Except as otherwise provided in a Schedule with respect to a
specific Service, all Services shall terminate on the Termination Date. Subject
to not providing Services past the Termination Date, the Parties agree that the
Service Provider will provide applicable Services in respect of any Noble Rig
for as long as such Noble Rig is under contract (or being exported or
transitioned to the next contract, as the case may be) (such period, the
“Contracted Time Period”), and shall discontinue providing applicable Services
after the Contracted Time Period, without prior notice from, or any excess
payment by, the Service Recipient. Notwithstanding the foregoing, the Service
Recipient will also have the right to terminate all or any portion of the
Services with respect to any Noble Rig prior to the end of the Contracted Time
Period upon six (6) months advance notice to the Service Provider.

ARTICLE VI

COVENANTS

Section 6.1 Insurance. Each of the Parties will maintain insurance coverage
customary for offshore drilling contractors in Brazil.

Section 6.2 Noble Employees. During the term of this Agreement, the Service
Recipient will provide, or cause to be provided to the Service Provider (or
otherwise provide in a manner consistent with past practice) expatriate
employees of the Noble Group in order to fill certain positions on the Noble
Rigs as set forth on Exhibit E (each, a “Rig Position”). During the term of the
Agreement, the Service Recipient will be responsible for providing “backfill”
replacements for each such Rig Position; provided, that, if the Service
Recipient is unable to provide, or cause to be provided, any such replacement
(as a result of visa issues or otherwise), the Service Provider will use its
commercially reasonable efforts to provide such backfill replacement. During the
term of the Agreement, the Noble Group will continue to pay all salary and
benefits of each person in a Rig Position (including any such person provided by
the Service Provider as a backfill replacement) and otherwise be responsible for
such person’s conduct and performance.

 

11



--------------------------------------------------------------------------------

Section 6.3 Engineering Services. During the term of this Agreement, the Service
Recipient will provide, or cause an Affiliate to provide, engineering services
in respect of the Noble Rigs in the same manner and to the same extent as such
services were provided by a member of the Noble Group prior to the Effective
Date. Such engineering services shall be provided without any charge to the
Service Provider.

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. In the event of (i) a failure of a Service
Recipient to pay for Services in accordance with the terms of this Agreement, or
(ii) a failure of the Service Provider to perform, or cause to be performed, the
Services in accordance with the terms of this Agreement, which failure described
in this clause (ii) results or could reasonably be expected to result in a
material adverse impact on the Services, then in the case of either clause
(i) or clause (ii) the non-defaulting Party shall have the right, at its sole
discretion, to terminate this Agreement if the defaulting Party has (A) failed
to cure the default within forty five (45) days of receipt of the written notice
of default or, (B) if such default is not reasonably susceptible to cure within
a 45-day period, failed to take action within forty five (45) days of receipt of
the written notice of default reasonably designed to cure such default as soon
as is reasonably practicable. The Service Recipient’s right to terminate this
Agreement pursuant to a failure described in clause (ii) above and the rights
set forth in Section 8.4 shall constitute the Service Recipient’s sole and
exclusive rights and remedies for a breach by the Service Provider hereunder
(including any breach caused by an Affiliate of the Service Provider or any
Permitted Subcontractor). Notwithstanding the foregoing, the Service Recipient
shall have the right, at its sole discretion, to terminate this Agreement
immediately upon notice to the Service Provider if the Service Recipient has a
good faith reason to believe that the Service Provider has breached any of the
provisions of Section 2.6.

Section 7.2 Termination for Bankruptcy. In the event that a Party shall (i) file
a petition in bankruptcy, (ii) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within sixty (60) calendar days)
related to its liquidation, insolvency or the appointment of a receiver,
(iii) make an assignment on behalf of all or substantially all of its creditors,
or (iv) take any corporate action for its winding up or dissolution, then a
Party from the other Group shall have the right to terminate this Agreement by
providing written notice in accordance with Section 11.4.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Liabilities and Indemnities.

 

  (A) Indemnity by the Service Recipient.

 

  (i)

THE SERVICE RECIPIENT SHALL FULLY INDEMNIFY AND DEFEND THE SERVICE PROVIDER AND
ITS AFFILIATES (THE “PARAGON INDEMNIFIED PARTIES”) FROM AND

 

12



--------------------------------------------------------------------------------

  AGAINST ANY AND ALL LIABILITY, DEMANDS, CLAIMS, ACTIONS OR CAUSES OF ACTION,
ASSESSMENTS, LOSSES, DAMAGES, FINES, PENALTIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES, EXPENSES AND BRAZILIAN INDIRECT TAXES, BUT EXCLUDING
TAXES, AS DEFINED IN THE TAX SHARING AGREEMENT) (“DAMAGES”) DIRECTLY OR
INDIRECTLY RELATED TO THIS AGREEMENT, EXCEPT ONLY TO THE EXTENT CAUSED BY THE
WILLFUL MISCONDUCT OF ANY OF THE PARAGON INDEMNIFIED PARTIES. EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, THIS
INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY REGARDLESS OF CAUSE. THIS
INDEMNIFICATION SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON
WHATSOEVER.

 

  (ii) THE SERVICE RECIPIENT SHALL FULLY INDEMNIFY AND DEFEND THE PARAGON
INDEMNIFIED PARTIES FROM AND AGAINST ANY DAMAGES OR LOSS TO ANY OF THE NOBLE
RIGS OR ANY RELATED EQUIPMENT OR PARTS, EXCEPT ONLY TO THE EXTENT CAUSED BY THE
WILLFUL MISCONDUCT OF ANY OF THE PARAGON INDEMNIFIED PARTIES. EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, THIS
INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY REGARDLESS OF CAUSE. THIS
INDEMNIFICATION SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON
WHATSOEVER.

 

  (B)

Indemnity by the Service Provider. THE SERVICE PROVIDER SHALL FULLY INDEMNIFY
AND DEFEND THE SERVICE RECIPIENT AND ITS AFFILIATES (THE “NOBLE INDEMNIFIED
PARTIES”) FROM AND AGAINST ANY AND ALL DAMAGES DIRECTLY OR INDIRECTLY RELATED TO
THIS AGREEMENT ONLY TO THE EXTENT CAUSED BY THE WILLFUL MISCONDUCT OF THE
SERVICE PROVIDER OR ITS AFFILIATES. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, IN NO EVENT (REGARDLESS OF CAUSE) SHALL THE SERVICE PROVIDER BE
LIABLE TO THE NOBLE INDEMNIFIED PARTIES WITH RESPECT TO CLAIMS ARISING OUT OF
THIS AGREEMENT (A) RELATED TO THE ACTIONS OF ANY SUPERVISORY

 

13



--------------------------------------------------------------------------------

  EMPLOYEE, FOR AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE CHARGES PAID TO
THE SERVICE PROVIDER UNDER THIS AGREEMENT IN THE TWELVE MONTH PERIOD PRIOR TO
THE DATE ON WHICH THE ACTION GIVING RISE TO SUCH CLAIM OCCURRED (OR, IF SUCH
TWELVE MONTH PERIOD HAS NOT FULLY RUN, THE AMOUNT EXPECTED TO BE PAID TO THE
SERVICE PROVIDER DURING SUCH TWELVE MONTH PERIOD BY WAY OF EXTRAPOLATION ON THE
AMOUNTS PAID DURING SUCH SHORTER PERIOD) AND (B) RELATED TO THE ACTIONS OF ANY
PARAGON PERSON OTHER THAN A SUPERVISORY EMPLOYEE, FOR AMOUNTS IN THE AGGREGATE
EXCEEDING THE AGGREGATE CHARGES PAID TO THE SERVICE PROVIDER UNDER THIS
AGREEMENT IN THE FIRST FULL MONTH AFTER THE EFFECTIVE DATE.

 

  (C) Special Note on Allocation of Liabilities.

 

  (i) Notwithstanding anything in this Agreement to the contrary, (A) any
Liability, whether of the Noble Group, the Paragon Group or any third-party,
arising (i) prior to the Effective Date or (ii) outside the scope of this
Agreement shall be subject solely to the provisions of the Master Separation
Agreement, the Employee Matters Agreement, the Transition Services Agreement
and/or the Tax Sharing Agreement, as applicable, and shall not be subject to
indemnification or other remedy hereunder and (B) any Liability whether of the
Noble Group, the Paragon Group or any third-party, arising (i) after the
Effective Date and (ii) within the scope of this Agreement and which relates
both to the Noble Group and the Paragon Group or their respective assets or
businesses shall, prior to being subject to the indemnification provisions of
this Section 8.1, be allocated between the Noble Group and the Paragon Group in
proportion to the number of Rigs of each Group bears to the total number of Rigs
in Brazil of both Groups (in each case, irrespective of operational status) at
the time the Liability arose.

 

  (ii) Notwithstanding anything in this Agreement to the contrary, in the event
that the Service Provider or any member of the Paragon Group seeks to enforce
any indemnification obligation of the Service Recipient or any member of the
Noble Group pursuant to this Article VIII with respect to the Bully II, the
Service Provider or such applicable member of the Paragon Group shall be
obligated to seek indemnification or other satisfaction pursuant to the Bully II
Shell Charter or the Bully II Shell Local Services Agreement to the fullest
extent provided under such agreements and any recovery pursuant to the Bully II
Shell Charter or the Bully II Shell Local Services Agreement shall offset any
amounts owed by the Service Recipient or any member of the Noble Group under
this Agreement or result in a refund to the Service Recipient or applicable
member of the Noble Group for any amount previously paid pursuant to such
matter.

 

14



--------------------------------------------------------------------------------

  (D) Indemnification Procedures.

 

  (i) Third-Party Claim. The Service Recipient’s indemnification obligation
pursuant to Section 8.1(A) and the Service Provider’s indemnification obligation
pursuant to Section 8.1(B), in each case, with respect to Damages claimed or
asserted against a person claiming indemnification under this Agreement (an
“Indemnified Party”) by a third party (that third-party claim or assertion, a
“Claim”), are subject to the following terms and conditions:

 

  (1) The Indemnified Party shall, with reasonable promptness after the
Indemnified Party has notice of a Claim, (A) notify the Party from whom
indemnification is sought (the “Indemnifying Party”) of the existence of that
Claim and (B) transmit to the Indemnifying Party a notice (a “Claim Notice”)
describing, in reasonable detail, the nature of the Claim, and copies of any
papers served with respect to such Claim. Within thirty (30) calendar days after
receipt of any Claim Notice (the “Election Period”), the Indemnifying Party
shall notify the Indemnified Party (A) whether the Indemnifying Party disputes
its potential liability to the Indemnified Party under this Article VIII with
respect to such Claim and (B) whether the Indemnifying Party desires, at its
sole cost and expense, to defend the Indemnified Party against such Claim. If
the Indemnifying Party does not notify the Indemnified Party within the Election
Period that the Indemnifying Party disputes its potential liability with respect
to such Claim, any Damages resulting from such Claim shall be payable by the
Indemnifying Party under this Agreement. The Indemnified Party is hereby
authorized, at the sole cost and expense of the Indemnifying Party (but only if
the Indemnified Party is entitled to indemnification under this Agreement), to
file, during the Election Period, any motion, answer or other pleadings that the
Indemnified Party shall reasonably deem necessary or appropriate to protect its
interests or those of the Indemnifying Party.

 

  (2)

If the Indemnifying Party notifies the Indemnified Party within the Election
Period that the Indemnifying Party elects to assume the defense of the Claim,
then this Section 8.1(D)(i)(2) shall apply (but not otherwise) and the
Indemnifying Party shall have the right to defend, at its sole

 

15



--------------------------------------------------------------------------------

  cost and expense (if it is determined that the Indemnified Party is entitled
to indemnification under this Agreement), such Claim by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the
Indemnifying Party to a final conclusion or settled at the discretion of the
Indemnifying Party in accordance with this Section 8.1(D)(i)(2). The Indemnified
Party may, at its own cost and expense, participate in, but not control, any
defense or settlement of any Claim controlled by the Indemnifying Party pursuant
to this Section 8.1(D)(i)(2). Notwithstanding anything in this
Section 8.1(D)(i)(2) to the contrary, the Indemnifying Party may not, without
the express written consent of the Indemnified Party, agree to any compromise or
settlement which does not include an unconditional release of the Indemnified
Party from all Damages.

 

  (3) If the Indemnifying Party fails to notify the Indemnified Party within the
Election Period that the Indemnifying Party elects to assume the defense of the
Claim or if the Indemnifying Party elects to assume the defense of the Claim but
fails to satisfy its obligations under Section 8.1(D)(i)(2), then this
Section 8.1(D)(i)(3) shall apply (but not otherwise) and the Indemnified Party
shall have the right to defend, at the sole cost and expense of the Indemnifying
Party (if it is determined that the Indemnified Party is entitled to
indemnification under this Agreement), the Claim by all appropriate proceedings,
which proceedings shall be prosecuted diligently by the Indemnified Party to a
final conclusion or settled at the discretion of the Indemnified Party. The
Indemnified Party shall have full control of such defense and proceedings,
including any compromise or settlement of such defense and proceedings, provided
that the Indemnifying Party shall not be liable for any such compromise or
settlement unless such compromise or settlement is made with the Indemnifying
Party’s express written consent (which shall not be unreasonably withheld,
conditioned or delayed). The Indemnifying Party may, at its own cost and
expense, participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnified Party pursuant to this Section 8.1(D)(i)(3).

 

  (4)

Notwithstanding anything in this Section 8.1(D)(i) to the contrary, to the
extent (A) the Indemnifying Party has delivered a notice to the Indemnified
Party that the Indemnifying Party disputes its potential liability to the

 

16



--------------------------------------------------------------------------------

  Indemnified Party under this Article VIII and (B) such dispute is resolved in
favor of the Indemnifying Party, the Indemnifying Party shall not be required to
bear the costs and expenses of the defense pursuant to Section 8.1(D)(i)(2) or
Section 8.1(D)(i)(3), and the Indemnified Party shall reimburse the Indemnifying
Party in full for all of those costs and expenses.

 

  (ii) No Third-Party Claim. In the event any Indemnified Party claims
indemnification against any Indemnifying Party under this Agreement but that
claim for indemnification does not involve a Claim, the Indemnified Party shall
(A) notify the Indemnifying Party and (B) transmit to the Indemnifying Party a
notice (an “Indemnity Notice”) describing, in reasonable detail, the nature of
the claim. Within thirty (30) calendar days after receipt of any Indemnity
Notice, the Indemnifying Party shall notify the Indemnified Party whether the
Indemnifying Party disputes its potential liability to the Indemnified Party
under this Article VIII. If the Indemnifying Party does not notify the
Indemnified Party within such 30-day period that the Indemnifying Party disputes
its potential liability with respect to such Indemnity Notice, any Damages
resulting from such Indemnity Notice shall be payable by the Indemnifying Party
under this Agreement.

 

  (iii) The provisions of this Section 8.1(D) are in all cases subject to the
limitations set forth in Sections 8.1 and 8.2 and elsewhere in this Agreement.

Section 8.2 Limitations on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY, THEIR RESPECTIVE AFFILIATES OR
THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES BE LIABLE UNDER THIS
AGREEMENT FOR ANY CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF ANY PROVISION OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH
PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET
FORTH IN THIS ARTICLE VIII. FOR PURPOSES OF THIS ARTICLE VIII, “CONSEQUENTIAL
DAMAGES” MEANS ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE
OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES).

Section 8.3 Limited Recourse. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
(A) NO AFFILIATE OF ANY PARTY WILL HAVE ANY LIABILITY OR RESPONSIBILITY FOR,
RELATING TO OR IN CONNECTION WITH A PARTY’S FAILURE TO PERFORM ANY TERM,
COVENANT, CONDITION OR

 

17



--------------------------------------------------------------------------------

PROVISION OF THIS AGREEMENT AND (B) IN PURSUING ANY REMEDY FOR ANY PARTY’S
BREACH OF ANY TERM, COVENANT, CONDITION OR PROVISION OF THIS AGREEMENT OR OF ANY
DUTY OR STANDARD OF CONDUCT BASED ON NEGLIGENCE, GROSS NEGLIGENCE, STRICT
LIABILITY OR PERSONAL INJURY OR OTHER TORT OR VIOLATION OF APPLICABLE
GOVERNMENTAL REQUIREMENTS, OR OTHERWISE, THE OTHER PARTY WILL NOT HAVE RECOURSE
AGAINST ANY PERSON OTHER THAN THE DEFAULTING OR BREACHING PARTY ITSELF NOR
AGAINST ANY ASSETS OTHER THAN THE ASSETS OF THE DEFAULTING OR BREACHING PARTY
ITSELF.

Section 8.4 Limitation on Remedies. The Parties hereby acknowledge and agree
that:

 

  (A) In the event the Service Provider fails to provide the Services (or a
portion thereof) in accordance herewith, the sole and exclusive remedy of the
Service Recipient shall be (i) to make a claim for indemnification pursuant to
Section 8.1(D) (if available), (ii) to have the Service (or relevant portion)
reperformed, without having to reimburse the Service Provider for its direct
internal cost of such reperformance, (iii) to withhold payment for such Service
(or relevant portion thereof), (iv) to the extent applicable, to have the right
to terminate the Agreement under Section 7.1 or (v) pursue its rights under
Section 11.12. The Service Recipient may pursue more than one remedy at the same
time but ultimately may not recover more than once. Such rights are the Service
Recipient’s sole remedy for any non-performance, inadequate performance, faulty
performance or other failure or breach by the Service Provider under or relating
to this Agreement. EXCEPT AS SET FORTH IN THE FIRST SENTENCE OF THIS SECTION
8.4(a), THE SERVICE RECIPIENT HEREBY EXPRESSLY WAIVES ANY RIGHT THE SERVICE
RECIPIENT MAY OTHERWISE HAVE TO CLAIM, COLLECT OR RECEIVE DAMAGES, TO ENFORCE
SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW
OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY
PERFORMANCE OR OTHER FAILURE OR BREACH BY THE SERVICE PROVIDER UNDER OR RELATING
TO THIS AGREEMENT, REGARDLESS OF CAUSE EXCEPT ONLY TO THE EXTENT CAUSED BY THE
WILLFUL MISCONDUCT OF THE SERVICE PROVIDER OR ITS AFFILIATES.

 

  (B)

Without limiting the generality of any other provision hereof, it is not the
intent of the Service Provider or its Affiliates to render professional advice
or opinions, whether with regard to tax, legal, treasury, finance, intellectual
property, employment or other matters; the Service Recipient shall not rely on
any Service rendered by or on behalf of the Service Provider or its Affiliates
for such professional advice or opinions; and notwithstanding the Service
Recipient’s receipt of any proposal,

 

18



--------------------------------------------------------------------------------

  recommendation or suggestion in any way relating to tax, legal, treasury,
finance, intellectual property, employment or any other subject matter, the
Service Recipient shall seek all third-party professional advice and opinions as
it may desire or need, and in any event the Service Recipient shall be solely
responsible for and assume all risks associated with the Services, except to the
limited extent set forth in this Section; and, with respect to any software or
documentation within the Services, the Service Recipient shall use such software
and documentation internally and for their intended purpose only, shall not
distribute, publish, transfer, sublicense or in any manner make such software or
documentation available to other organizations or persons, and shall not act as
a service bureau or consultant in connection with such software.

 

  (C) A material inducement to the provision of the Services is the limitation
of liability, damages and recourse set forth herein and the release and
indemnity provided by the Service Recipient.

Section 8.5 Express Negligence. EXCEPT AS OTHERWISE EXPRESSED THEREIN, THE
INDEMNITY, RELEASES AND LIMITATIONS ON DAMAGES, RECOURSE AND LIABILITIES IN THIS
AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF,
REGARDLESS OF CAUSE.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. The Parties each acknowledge and agree that the
terms of the Master Separation Agreement shall apply to information, documents,
plans and other data made available or disclosed by one Party to the other in
connection with this Agreement, including any such information the Service
Recipient may gain from access to the Service Provider Systems.

ARTICLE X

FORCE MAJEURE

Section 10.1 Effect and Definition. No failure or omission by either Party to
perform or carry out its obligations in accordance with this Agreement (other
than the obligation to make payment or submit currencies for exchange) shall
give rise to any claim by the other Party or be deemed a breach of this
Agreement if such failure or omission arises from a Force Majeure Event. “Force
Majeure Event” shall mean any event or circumstance that is beyond the
reasonable control of the Party affected thereby, including lightning,
earthquakes, tornadoes, hurricanes, floods, wash outs, storms, fires,
explosions, epidemics, acts of God, other natural disasters, acts of the public
enemy, computer crimes, cyber terrorism, actions by any Governmental Authority
or other governmental interference, insurrections, riots, civil disturbance,
sabotage, terrorism, threats of sabotage or terrorism, vandalism, wars and war
like actions (whether declared or undeclared and whether actual, pending or
expected), confiscation, seizure, arrests or other restraints by a Governmental
Authority, blockades, embargoes, boycotts, strikes, lockouts, labor unrest and
other labor disputes, and any shortage of adequate power or transportation
facilities.

 

19



--------------------------------------------------------------------------------

Section 10.2 Notification Requirements. The Party claiming to be affected by a
Force Majeure Event shall, as soon as reasonably practicable, notify the other
Party of the beginning and end of any event claimed to be a Force Majeure Event
and use commercially reasonable efforts to resume performance in accordance with
this Agreement as soon as is reasonably practicable after the end of the Force
Majeure Event.

Section 10.3 Cooperation. The Parties shall cooperate in reasonable respects
with each other to find alternative means and methods for the provision of any
suspended Service with respect to a Force Majeure Event.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Construction Rules.

 

  (A) A reference to an Article, Section or Schedule shall mean an Article or
Section of, or a Schedule to, this Agreement unless otherwise explicitly set
forth. The titles and headings herein are for reference purposes only and shall
not in any manner limit the construction of this Agreement which shall be
considered as a whole.

 

  (B) The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.”

 

  (C) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

  (D) The word “or” when used in this Agreement will not be exclusive.

 

  (E) Words in the singular when used in this Agreement will be held to include
the plural.

 

  (F) Unless specifically stated otherwise, all dollar amounts referred to in
this Agreement or required to be paid pursuant to this Agreement are expressed
in and shall be paid in United States Dollar funds.

Section 11.2 Entire Agreement. This Agreement, the Ancillary Agreements (other
than the Master Separation Agreement, the Transition Services Agreement, the
Employee Matters Agreement and the Tax Sharing Agreement) and the Schedules
referenced or attached hereto and thereto, constitute the entire agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.

 

20



--------------------------------------------------------------------------------

Section 11.3 Governing Law.

 

  (A) This Agreement shall be governed and construed and enforced in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws thereof that would result in the application of the laws of any other
jurisdiction.

 

  (B) The procedures for discussion, negotiation and arbitration set forth in
Article V of the Master Separation Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to, this Agreement any alleged breach hereof, or the
transactions contemplated hereby (including all actions taken in furtherance of
the transactions contemplated hereby or thereby on or prior to the date hereof),
the construction, interpretation, enforcement or validity hereof or thereof (a
“Dispute”). Each Party agrees on behalf of itself and each member of its
respective Group that the procedures set forth in the Master Separation
Agreement shall be the sole and exclusive remedy in connection with any Dispute
and irrevocably waives any right to commence any Action in or before any
Governmental Authority, except as set forth in Section 5.1 of the Master
Separation Agreement.

 

  (C) Each Party on behalf of itself and each member of its respective Group
irrevocably waives any right to any trial by jury with respect to any Dispute to
which this Section 11.3 applies.

Section 11.4 Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), addressed
to the attention of the addressee’s General Counsel at the address of its
principal executive office or to such other address or facsimile number for a
party as it shall have specified by like notice.

Section 11.5 Counterparts. This Agreement, including the Schedules hereto and
the other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

Section 11.6 Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective legal
representatives and successors. This Agreement may not be assigned by any Party,
except that the Service Provider may assign any or all of its rights, interests
and obligations hereunder to an Affiliate of the Service Provider, provided that
any such Affiliate agrees in writing to be bound by all of the terms, conditions
and provisions contained herein.

 

21



--------------------------------------------------------------------------------

Section 11.7 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Service Recipient, the Service Provider and any Affiliate of the
Service Provider providing Services hereunder and is not intended to confer upon
any other Person except such Persons any rights or remedies hereunder, and
except for any Indemnified Party under Article VIII.

Section 11.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 11.9 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Section 11.10 Amendment. No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the Parties.

Section 11.11 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

Section 11.12 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or the Parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of their rights under this Agreement, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived.

 

22



--------------------------------------------------------------------------------

Section 11.13 Construction. This Agreement shall be construed as if jointly
drafted by the Service Provider and the Service Recipient and, except as set
forth in this Section 11.13, no rule of construction or strict interpretation
shall be applied against any Party.

Section 11.14 Relationship of Parties. The Service Recipient understands and
agrees that the Service Provider’s relationship to the Service Recipient under
this Agreement is strictly a contractual arrangement on the terms and conditions
set forth in this Agreement, that no fiduciary, trust, partnership, joint
venture, agency or advisory relationship exists between the Service Provider and
the Service Recipient, that all Services are provided by the Service Provider as
an independent contractor and that each of the Service Recipient hereby waives
any and all rights that it may otherwise have under applicable Governmental
Requirements to make any claims or take any action against the Service Provider
or any of its Affiliates based on any theory of agency, fiduciary duty,
relationship of trust or other special standard of care.

Section 11.15 Further Assurances. From time to time, each Party agrees to
execute and deliver such additional documents, and will provide such additional
information and assistance as either Party may reasonably require to carry out
the terms of this Agreement.

Section 11.16 Survival. The Parties agree that Articles IV, VIII, IX, and XI and
any limitations on liability or responsibility and any exculpatory, disclaimer,
waiver or similar provisions will survive the termination of this Agreement and
that any such termination shall not affect any obligation for the payment of
Services rendered or any other amounts due to the Service Provider under this
Agreement prior to termination.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PARAGON DO BRASIL LIMITADA By:   /s/ Rafael Andrade   Name: Rafael Andrade  
Title: General Manager

 

PARAGON DRILLING NEDERLAND B.V. By:   /s/ Oliver L. Betschart   Name: Oliver L.
Betschart   Title: Authorized Signatory

 

PARAGON OFFSHORE PLC By:   /s/ Steven A. Manz   Name: Steven A. Manz   Title:
Senior Vice President and Chief Financial Officer

 

NOBLE CORPORATION By:   /s/ David W. Williams   Name: David W. Williams   Title:
President and Chief Executive Officer

 

NOBLE DAVE BEARD LIMITED By:   /s/ Alan R. Hay   Name: Alan R. Hay   Title:
Senior Vice President

 

NOBLE DRILLING NEDERLAND BV II By:   /s/ Alan P. Duncan   Name: Alan P. Duncan  
Title: Managing Director B